Citation Nr: 0420722	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-23 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970, and from August 1990 to September 1991.  He also 
completed a period of inactive duty for training from May 6-
7, 1995, during which he sustained a fracture to his left 
ankle, and service connection has been granted for the 
residual disabilities of that injury.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.

The veteran testified at a hearing before the Board at the RO 
in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reveals that, in order to ensure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), additional 
development must be completed prior to any review of this 
matter on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002);  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003); Pelegrini v. Principi, 17 
Vet. App. 412 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

It appears that the RO did not attempt to obtain the 
veteran's service medical records for his first period of 
service from August 1968 to July 1970.  In this regard, the 
Board notes that only the active duty dates from the second 
period of service were listed on the Request for Information 
Form where the response indicated that the veteran's file at 
"Code 13" (the National Personnel Records Center (NPRC)) 
did not contain any service medical records.  It appears that 
the RO attempted to get these records in 1995 in connection 
with another claim and wrote to the Commander of the 
veteran's unit in the Army Reserves at that time in an 
attempt to secure the records.  However, it does not appear 
that any reply or records were received at that time.  At his 
November 2003 Travel Board Hearing, the veteran testified 
that while in Germany at Layton Barracks during this service, 
he was in a motor vehicle accident and underwent treatment at 
the 33rd Field Hospital.  The veteran also stated that this 
was one of the stressful events he experienced in service 
which he believes had resulted in PTSD.  Therefore, the Board 
concludes that the case should be remanded for the RO to 
attempt to obtain these service medical records.

Moreover, it is unclear from the file that all necessary 
efforts have been undertaken to ensure that there are no 
available service medical records for the veteran's second 
period of service from August 1990 to September 1991.  The 
Board recognizes that there is a document from the NPRC 
stating that it has no service medical records for the 
veteran for that period.  However, the veteran testified that 
during this Army service at Barbours Terminal in Texas, he 
participated in a drug rehabilitation program at Fort Sam 
Houston.  These records may contain information pertinent to 
the pending appeal and as such, the RO should attempt to 
obtain them for the file. 

At his November 2003 Travel Board Hearing, the veteran also 
stated that he is currently in receipt of social security 
disability benefits for PTSD.  The record, however, does not 
currently contain any records from the Social Security 
Administration (SSA) pertaining to the veteran.  These 
records also need to be obtained for this appeal.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the 
administrative law judge, and give that evidence the 
appropriate consideration and weight).

The Board acknowledges that the veteran did not provide much 
information concerning his claimed stressors to the RO.  
Furthermore, there is no confirmation that he participated in 
combat operations; he is therefore advised that his statement 
alone that he suffered a stressor during service will not 
suffice to support his claim.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
96 (1996).  However, in certain of his VA treatment records 
which he submitted to the Board at the November 2003 Travel 
Board hearing, and in some detail in his testimony at that 
hearing, the veteran provided information concerning a number 
of claimed stressors.  To that end, the Board finds that the 
RO should contact the veteran again and ask him to provide a 
complete description of all claimed stressors.  Then, the RO 
should attempt to substantiate whether the claimed stressors 
actually occurred by attempting to obtain any service medical 
or other service records or by submitting a description of 
the veteran's claimed stressors to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) for possible 
verification of the occurrence of the stressors.   

Finally, the Board notes that the veteran's VA treatment 
records repeatedly document a diagnosis of PTSD, but to date, 
have not related it to a verified stressor - only to his 
unverified description of participation in combat operations.  
The Board notes that if any of the veteran's claimed 
stressors can be verified, then the veteran should be 
afforded a new VA psychiatric examination to determine 
whether his currently diagnosed PTSD may be related to any 
such stressor.  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).    

In light of all of the above, this claim is therefore 
REMANDED for the completion of the following:

1.  The claims file should be reviewed to 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for this claim, consistent with 
all governing legal authority.

2.  The RO should undertake all necessary 
efforts to obtain the veteran's service 
medical records for his first period of 
active service from August 1968 to July 
1970, to include all records of treatment 
in Germany at the U.S. Army 33rd Field 
Hospital.

3.  The RO should undertake all necessary 
efforts to obtain, if possible, the 
veteran's service medical records for his 
second period of active service from 
August 1990 to September 1991, especially 
concerning any record of treatment at a 
drug rehabilitation center at Fort Sam 
Houston in Texas.

4.  The RO should contact the SSA to 
obtain a copy of all records in its 
possession pertaining to the veteran, to 
include any medical records and 
disability award determinations.

5.  The RO should again contact the 
veteran and request that he provide a 
detailed written list of all PTSD 
stressors he claims to have suffered 
while serving on active duty.  In this 
communication, the RO should  advise the 
veteran that under VA law, his statement 
alone will not suffice to prove his PTSD 
stressors, and that his complete 
description of all claimed stressors is 
vital to attempt to service-connect his 
claim.

6.  After the development in paragraph 
number 5 is complete to the extent 
possible, the RO the RO should attempt to 
substantiate whether the claimed 
stressors actually occurred by attempting 
to obtain any service medical or other 
service records or by submitting a 
description of the veteran's claimed 
stressors to the USASCRUR for possible 
verification of the occurrence of the 
stressors.

7.  If the USASCRUR or any other source 
is able to provide enough information to 
sufficiently verify the occurrence of any 
of the veteran's claimed stressors, and 
after all of the above development is 
completed to the extent possible, the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination.  The RO 
should provide a list of the veteran's 
verified stressors, as well as the entire 
claims file, to the examiner for review 
in conjunction with the examination.  In 
his or her written report, the examiner 
should specify whether the veteran 
currently has PTSD - that is, whether the 
diagnostic criteria in the DSM-IV for a 
diagnosis of PTSD have been met -- and if 
so, whether PTSD may be related to any of 
the veteran's verified in-service 
stressors.  

8.  After all of the above development has 
been completed to the extent possible, the 
RO should then readjudicate the claim.  If 
the benefits sought on appeal remain 
denied, then the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response by the 
veteran and/or his representative, in 
accordance with VA law.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of this  
claim, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claim.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


